DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 28 December 2020.
Claims 1, 2, 5, 6, 9, 10, 13 and 14; Claims 3, 4, 7, 8, 11, 12, 15 and 16 have been cancelled; Claim 9 has been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliez (US 4,776,635).
Regarding Claim 1, Halliez discloses a safety handle kit, comprised of a rigid and fixed handle component 70, wherein the handle component comprises a solid material (handle is made of solid metal), and wherein the handle component forms a solid and closed loop (see annotated Figs. 8 and 9 below); at least one coupling component 71 comprising at least one hole or opening, wherein the at least one coupling component is physically attached to the rigid and fixed handle component; and at least one affixing component 74, wherein the at least one coupling component and the at least one affixing component are directly attached to a seat portion 21 of a seat, bench or combination thereof; and wherein the handle component is directly attached to the at least one coupling component (see Fig. 9), but not directly attached to the seat, the bench or the combination thereof and wherein the handle component in combination with the at least one coupling component, the at least one affixing component, and the seat, bench or combination thereof forms a safety handle that is strong and secure for a seated passenger seated on the seat portion of the seat or bench.


    PNG
    media_image1.png
    812
    807
    media_image1.png
    Greyscale

Regarding Claims 2 and 10, the handle 70 comprises metal.


Regarding Claims 6 and 14, the affixing component is a nut and bolt (see Fig. 9).
Regarding Claim 9, Halliez discloses a method of installing a safety handle kit, comprised of providing a rigid and fixed handle component 70, wherein the handle component comprises a solid material (handle is made of solid metal), and wherein the handle component forms a solid and closed loop (see annotated Figs. 8 and 9 above); providing at least one coupling component 71 comprising at least one hole or opening, wherein the at least one coupling component is physically attached to the rigid and fixed handle component (see Fig. 9), providing at least one affixing component 74, and directly attaching the at least one coupling component and the at least one affixing component to a seat portion 21 of a seat, bench or combination thereof; wherein the handle component is directly attached to the at least one coupling component, but not directly attached to the seat (see Fig. 9), the bench or the combination thereof and wherein the handle component in combination with the at least one coupling component, the at least one affixing component, and the seat portion of the seat, bench or combination thereof forms a safety handle that is strong and secure for a seated passenger seated on the seat portion of the seat or bench.


Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Applicant’s sole argument is that the handle of the Halliez reference is not solid and closed before being coupled with the seat.  The handle of Halliez 70 is formed of a solid metal in a closed loop as can be easily seen from Fig. 8 which is annotated above.  The applicant tries to argue that “solid” means that the handle is free of any holes.  The term “solid” is not defined in the specification, and as such, is given its simple meaning in the art of, “having the interior completely filled up, free from cavities, or not hollow” (solid; retrieved via dictionary.com; located at www.dictionary .com).  In fact, the only mention of the word “solid” in the applicant’s specification, is to distinguish a solid handle from a hollow pipe version.  As such, it is apparent that the applicant intended “solid” to mean the same thing that is the general usage of the word in the art, not hollow.  As the handle of Halliez is formed of a solid metal in a closed loop, the argument is plainly unconvincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON S DANIELS/Primary Examiner, Art Unit 3612